Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court, an assignment of error on a refusal to grant a nonsuit will not be considered where the case proceeds to verdict and judgment in favor of the plaintiff, and thereafter the defendant makes a motion for a new trial in which he alleges that the verdict was unauthorized by the evidence.
2. The evidence for the plaintiff, while somewhat indefinite as to some of the items sued for, authorized the verdict, and the grounds of the motion for a new trial, complaining' of the admission of certain alleged immaterial and prejudicial evidence, show no reversible error. The ease was fairly tried. There is no exception to the charge of tlie court. The jury evidently believed the evidence submitted by the plaintiff, and the finding of the jury has been approved by the trial judge. The refusal to grant a new trial was not error.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.